Citation Nr: 1415221	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  05-40 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUES

1.  Entitlement to service connection for a bilateral disability of the shoulders. 

2.  Entitlement to service connection for left hand disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 decision by the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded for further development in February 2010.  At that time, the issues of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right knee degenerative arthritis and entitlement to increased evaluations for status post left medial meniscectomy with instability and locking, and left knee degenerative arthritis were remanded for the issuance of a Statement of the Case (SOC).  A SOC was issued in August 2012.  As the Veteran did not submit a VA Form 9 Substantive Appeal, he did not perfect an appeal to these issues.  Therefore, these issues are not before the Board and will no longer be addressed.  Regarding the issue of entitlement to service connection for degenerative arthritis of the right ankle, the Board notes that service connection for right ankle arthritis was granted in a March 2013 rating decision.  As the benefit sought on appeal has been granted, this issue is also no longer before the Board.  

The Board notes that it has reviewed the Virtual VA and VBMS paperless claims processing systems and has included evidence pertinent to the appeal in the decision therein.


FINDINGS OF FACT

1.  A bilateral shoulder disability was not manifest in service, arthritis was not compensably disabling within a year of separation from active duty, and it is not otherwise attributable to active service.  

2.  A bilateral shoulder disability was not caused by or permanently made worse by the service connected left knee disability.

3.  A left hand disability was not manifest in service, arthritis was not compensably disabling within a year of separation from active duty, and it is not otherwise attributable to active service.  

4.  A left hand disability was not caused by or permanently made worse by the service connected left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral shoulder disability to include as secondary to a service connected disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for a left hand disability to include as secondary to a service connected disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in April 2005, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was provided information regarding the assignment of disability ratings and effective dates in correspondence sent in December 2008 for another claim.  The appeal was most recently readjudicated in the March 2013 supplemental statement of the case. 

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.

ANALYSIS 

The Veteran appeals the denial of service connection for bilateral shoulder and left hand disabilities.  He contends that his shoulder and left hand disabilities are secondary to his service connected left knee disability.  According to the Veteran, his left hand and shoulder disabilities are caused by his use of a cane for his left knee.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Section 3.310 was amended effective October 10, 2006, the claim for service connection were filed before the amendment as such the current version of 38 C.F.R. § 3.310 is not applicable to the claim on appeal.

Service connection for some chronic diseases, including degenerative arthritis, may be presumed where the disability is demonstrated to a compensable degree within 1 year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Based on the evidence of record, the Board finds against the claim.  In this regard,  service treatment records reveal that the Veteran injured his right shoulder in March 1974.  Second degree burns of the left hand were reported in January 1976 and laceration of third digit of the left hand was reported in June 1976.  The separation examination revealed no notation of any residuals from the above.  At that time, the Veteran denied arthritis.  

Compensably disabling arthritis is also not shown within a year of separation from active duty.  Rather, the first mention of arthritis of the shoulders and/or left hand is shown in 2005.  A review of the record discloses that the Veteran's disabilities manifested decades post service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board has reviewed the service examination reports, to include the final separation examination, VA medical records, the VA examinations and private treatment records of file.  These records do not include any opinion linking the Veteran's disabilities directly to service.  There is no competent evidence or opinion that the Veteran's shoulder and left hand disabilities are related to his military service and neither the Veteran nor his representative has presented any such opinion.  Rather, it was found in May 2005 VA examination that x rays of the left hand were commensurate with the Veteran's age.  The examiner found that the degenerative changes in the non service connected joints were more commensurate with the Veteran's age and long standing corpulence.  The April 2012 VA examiner found that the Veteran's right shoulder symptoms began about 10 years prior and that his left shoulder symptoms began after motor vehicle accidents in September 2011 and January 2012.  The examiner also noted that his left hand symptoms began after the January 2012 motor vehicle accident.  

To the extent, the Veteran claims that his disabilities are caused and/or aggravated by his service connected left knee disability, the evidence is also against this claim.  To that end, the April 2012 VA examiner found that the Veteran's shoulder disabilities were less likely than not secondary to his service connected left knee condition.  As noted above, he found that the Veteran's symptoms were caused by non service related factors.  The VA examiner further added in March 2013 that the use of a cane because of the left knee condition does not put significant added stress to the shoulder such that anatomical changes would occur or aggravate a shoulder condition nor would it add sufficient stress to the left hand to cause or aggravate triggering of a finger.  He concluded that the shoulder and left hand conditions were less likely as not (less than 50 percent probability) permanently aggravated by the left knee condition.  

The VA medical opinions are persuasive and warrant being assigned great probative weight.  The opinions were rendered by medical professionals with the expertise to opine on the matter at issue in this case.  In addition, the examiners addressed the Veteran's contentions and based their opinions following a review of the claims folder as well as a complete physical examination.  There is no pertinent opinion to the contrary.

In sum, the most probative evidence of record is devoid of a showing that the Veteran's bilateral shoulder and/or left hand disability are related to service and/or a service connected disability.  Hence, entitlement to service connection is denied.  In making this decision the Board notes that the Veteran is competent to report shoulder and hand pain and the circumstances surrounding such.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, arthritis of the shoulders and left hand, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a bilateral disability of the shoulders is denied.

Entitlement to service connection for left hand degenerative disability is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


